*85Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
As stated in the majority opinion, the Claimant was a volunteer assistant track coach at his own request. The picnic at which the Claimant was injured was not a school sponsored function nor was it held during school hours. While the Claimant was invited to attend the picnic, he was under no duty to do so. The picnic was held at the track coach’s private home. The only connection between the School District (Claimant’s employer) and the picnic itself was that some administrators were aware that the event was occurring and some School District furniture had been borrowed for use during the picnic.
Under such circumstances I am convinced the referee reached the correct conclusion that at the time the Claimant received his injury, he was not in the course of his employment nor was he furthering the business or affairs of his employer.
Accordingly, I would reverse the Board and deny benefits.